Case 8:19-cr-00544-JSM-TGW Document1 Filed 11/13/19 Page 1 of 6 PageID 1

P Etlid

UNITED STATES DISTRICT COURT — gnranay 13 py 2249
MIDDLE DISTRICT OF FLORIDA 7 nos
TAMPA DIVISION oF 2K Ug DISTRICT gOUm

  
 
 

UNITED STATES OF AMERICA

CASE NO, 8.1% Ce S44 Ts0tew
46 U.S.C. §§ 70503(a), 70506

Vv.

MIGUEL GUERRA,

PEDRO VILLARROEL LUNAR,
WILLIAMS ROJAS,
ELEAZAR LUGO SANCHEZ,
LUIS SALAZAR,

ALBERTO MENDOZA,
NELSON SUAREZ,

MARIO SERRANO,
DOUGLAS RODRIGUEZ,
EDGAR ORDAZ,

TONY SALAZAR SALAZAR,
RAFAEL QUIJADA,
GUSTAVO JAUREGUI, and
CUCLICLES JAUREGUI

INDICTMENT

The Grand Jury charges:
COUNT ONE
Beginning on an unknown date and continuing through on or about
November 6, 2019, while upon the high seas on board a vessel subject to the
jurisdiction of the United States, the defendants,

MIGUEL GUERRA,
PEDRO VILLARROEL LUNAR,
WILLIAMS ROJAS,
ELEAZAR LUGO SANCHEZ,
LUIS SALAZAR,
ALBERTO MENDOZA,
Case 8:19-cr-00544-JSM-TGW Document1 Filed 11/13/19 Page 2 of 6 PagelD 2

NELSON SUAREZ,
MARIO SERRANO,
DOUGLAS RODRIGUEZ,
EDGAR ORDAZ,
TONY SALAZAR SALAZAR,
RAFAEL QUIJADA,
GUSTAVO JAUREGUI, and
CUCLICLES JAUREGUI,

did knowingly and willfully combine, conspire, and agree with each other and
with other persons, both known and unknown to the Grand Jury, to distribute
and to possess with intent to distribute five (5) kilograms or more of a mixture
and substance containing a detectable amount of cocaine, a Schedule II
controlled substance.
All in violation of 46 U.S.C. §§ 70503(a) and 70506(a) and (b), and 21
U.S.C. § 960(b)(1)(B) Gi).
COUNT TWO
Beginning on an unknown date and continuing through on or about
November 6, 2019, while upon the high seas on board a vessel subject to the
jurisdiction of the United States, the defendants,
MIGUEL GUERRA,
PEDRO VILLARROEL LUNAR,
WILLIAMS ROJAS,
ELEAZAR LUGO SANCHEZ,
LUIS SALAZAR,
ALBERTO MENDOZA,
NELSON SUAREZ,
MARIO SERRANO,

DOUGLAS RODRIGUEZ,
EDGAR ORDAZ,
Case 8:19-cr-00544-JSM-TGW Document1 Filed 11/13/19 Page 3 of 6 PagelD 3

TONY SALAZAR SALAZAR,
RAFAEL QUIJADA,
GUSTAVO JAUREGUI, and
CUCLICLES JAUREGUI,
while aiding and abetting each other and other persons, both known and
unknown to the Grand Jury, did knowingly and intentionally possess with the
intent to distribute five (5) kilograms or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance.
All in violation of 46 U.S.C. § 70503(a) and 70506(a), 18 U.S.C. § 2, and
21 U.S.C. § 960(b)(1)(B)(i).
FORFEITURE
1. The allegations contained in Counts One and Two of this
Indictment are hereby realleged and incorporated by reference for the purpose
of alleging forfeiture pursuant to the provisions of 21 U.S.C. § 853 and 881, 46
U.S.C, § 70507, and 28 U.S.C. § 2461(c).
2. Upon their conviction of any of the violations alleged in Counts
One or Two, in violation of 46 U.S.C. § 70503, the defendants,
MIGUEL GUERRA,
PEDRO VILLARROEL LUNAR,
WILLIAMS ROJAS,
ELEAZAR LUGO SANCHEZ,
LUIS SALAZAR,
ALBERTO MENDOZA,
NELSON SUAREZ,
MARIO SERRANO,

DOUGLAS RODRIGUEZ,
EDGAR ORDAZ,
Case 8:19-cr-00544-JSM-TGW Document1 Filed 11/13/19 Page 4 of 6 PagelD 4

TONY SALAZAR SALAZAR,
RAFAEL QUIJADA,
GUSTAVO JAUREGUI, and
CUCLICLES JAUREGUI,
shall forfeit to the United States, pursuant to 46 U.S.C. § 70507, 21 U.S.C.
§ 881(a), and 28 U.S.C. § 2461(c), any and all property described in 21 U.S.C.
§ 881(a), including, but not limited to:

a. Property furnished or intended to be furnished in exchange
for a controlled substance;

b. Property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as a result of
such violations; and

Cc. All moneys and conveyances used or intended to be used
to commit, or to facilitate, the commission of the alleged
offense.

3. If any of the property described above, as a result of any act or

omission of the defendants:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with a third
party;

C. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or,
Case 8:19-cr-00544-JSM-TGW Document1 Filed 11/13/19 Page 5 of 6 PagelD 5

é. has been commingled with other property, which cannot
be divided without difficulty;
the United States of America shall be entitled to forfeiture of substitute
property under the provision of 21 U.S.C. § 853(p), directly and as
incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

Foreperson |

 

MARIA CHAPA LOPEZ
United States Attorney

By: oie Lill
Kaitlin R. onfiell

Assistant United States Attorney

By: ovsasZ. Cay

J oséph Kt Ruddy
Assistant United States Aveomey
Chief, Transnational Organized Crime Section
Case 8:19-cr-00544-JSM-TGW Document1 Filed 11/13/19 Page 6 of 6 PagelID 6

 

 

 

$ [eg

 

 

 

 

 

 

 

 

 

WIO
“61072 JOGUIZAON JO
Aep UI€T Sty} Jnod uddo UI poly
uosiado10}]
al . M YY
7 ‘Tg on. Vv
(q) pur (8)90SOL
pur (B)c0sol 8 ‘O'S OF -suOnRIOIA
INAW.LOIGNI
INDAUNVE SATOITONO ‘ZAaAVNS NOSTAN
pur ‘INOANNVL OAVLSND ‘VZOGNAW OLYAEATV
‘VdVINO TAVAVa UVZV IVS SINT
VZV IVS UVZV TVS ANOL ‘ZAHONVS ODNT UVZVATA
‘ZVdaO UVOda ‘SV[OU SNVITIIM
‘ZANDTAGOYU SVTONOAd ‘UVNN'T THOWUVTTIIA OUdAd
‘ONVadas ORIVIN ‘VadsNyD TANDIN

"SA
VOIAWY AO SALVLS CHLINA FHL

 

 

UOISIAIC] eduwe J,
epHoly JO Isic STPPHAL
LYN09 LOTALSiId SALVIS GaLINN

 

‘ON 6 JaquIaAON
re-ddO WaOd
